         Case 1:20-cv-04760-KPF Document 22 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEW YORK CITY DEPARTMENT OF
EDUCATION,

                          Plaintiff,
                                                   20 Civ. 4760 (KPF)
                   -v.-
                                                         ORDER
MIRIAM FRANCO AND RAMON
CARMONA, individually and as parents
and natural guardians of K.C.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      For the reasons stated on the record on January 8, 2021, Plaintiffs’

motion for attorneys’ fees is DENIED and this case is DISMISSED as moot.

The Clerk of Court is directed to terminate all pending motions, adjourn all

remaining dates, and close this case.

      SO ORDERED.

Dated:       January 15, 2021
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
